DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “comprising B) securing the head section of the sacrocolpopexy support… portion” in lines 1-4. It is not clear if this is a new, different step than step B) mentioned in claim 1 or is something that is supposed to further limit step B) in claim 1.
Claim 3 recites “obtaining the sacrocolpopexy support… leg portion” in lines 1-4. Based in the wording of the claim, it is not clear if this is supposed to be a new obtaining step or something that is supposed to further limit the obtaining step mentioned in claim 1.  For the purposes of compact prosecution, the claim is being interpreted as follows:

of the sacrocolpopexy support comprises a single integrated material with the first leg portion connected to the second leg portion, with the first leg portion folded into contact with the second leg portion.

Claim 4 recites “obtaining the sacrocolpopexy support… leg portion” in lines 1-4. Based in the wording of the claim, it is not clear if this is supposed to be a new obtaining step or something that is supposed to further limit the obtaining step mentioned in claim 1.  For the purposes of compact prosecution, the claim is being interpreted as follows:
4. (Currently Amended) The method of claim 1, wherein the vaginal cuff section of the sacrocolpopexy support has the first leg portion separate from the second leg portion, and the first leg portion is longitudinally aligned and in contact with the second leg portion.

Claim 5 recites “obtaining the sacrocolpopexy support… the vagina” in lines 1-4. Based in the wording of the claim, it is not clear if this is supposed to be a new obtaining step or something that is supposed to further limit the obtaining step mentioned in claim 1.  For the purposes of compact prosecution, the claim is being interpreted as follows:
5. (Currently Amended) The method of claim 1, wherein the sacrocolpopexy support has 
the method further comprising:
orienting the line relative to the exterior surface of the vagina; and


Claim 6 recites “obtaining the sacrocolpopexy support… the vagina” in lines 1-4. Based in the wording of the claim, it is not clear if this is supposed to be a new obtaining step or something that is supposed to further limit the obtaining step mentioned in claim 1.  For the purposes of compact prosecution, the claim is being interpreted as follows:
6. (Currenlty Amended) The method of claim 1, wherein the sacrocolpopexy support has 
the method further comprising:
centering the line relative to the exterior surface of the vagina; and
attaching the one of the first leg portion and the second leg portion to the exterior surface of the vagina.

Claim 9 recites “obtaining the sacrocolpopexy support… the vagina” in lines 1-6. Based in the wording of the claim, it is not clear if this is supposed to be a new obtaining step or something that is supposed to further limit the obtaining step mentioned in claim 1.  For the purposes of compact prosecution, the claim is being interpreted as follows:
9.  (Currently Amedned) The method of claim 1, wherein the sacrocolpopexy support with the vaginal cuff section has a first basis weight and 
the method further comprising: 
isolating the heavier basis weight section of the head section away from the
exterior surface of the vagina.

Claim 10 recites “comprising B) suturing the head section…sacrum” in lines 1-2. It is not clear if this is a new different step than step B) mentioned in claim 1 or is something that is supposed to further limit step B) in claim 1. 
Claim 11 recites “comprising B) stapling the head section…sacrum” in lines 1-2. It is not clear if this is a new different step than step B) mentioned in claim 1 or is something that is supposed to further limit step B) in claim 1.
Claim 12 recites “comprising B) tacking the head section…sacrum” in lines 1-2. It is not clear if this is a new different step than step B) mentioned in claim 1 or is something that is supposed to further limit step B) in claim 1.
Claim 13 recites “comprising supporting the vagina by A) implanting the sacrocolpopexy support…vagina” in lines 1-2. It is not clear if this is a new different step than step A) mentioned in claim 1 or is something that is supposed to further limit step A) in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0108894 (Young et al., hereinafter Young). 
In regards to claim 1, Young discloses a n implant used in pelvic organ prolapse repair and its method of use. In particular are paragraphs 65-66 and figure 9 which shows a support and its method of use. 
[AltContent: textbox (Connector)][AltContent: rect][AltContent: rect][AltContent: textbox (Vaginal Cuff Section)][AltContent: rect][AltContent: textbox (Space)][AltContent: textbox (Second leg portion)][AltContent: textbox (First leg portion)][AltContent: textbox (Head Section)]
    PNG
    media_image1.png
    756
    474
    media_image1.png
    Greyscale

Young describes a sacrocolpopexy support comprising a head section (907b, 901b, and 903b) connected to a vaginal cuff section (907a, 901a, 903a, 909), with the vaginal cuff section 
Young describes obtaining the aforementioned sacrocolpopexy support; and supporting the vagina by A) implanting the sacrocolpopexy support and locating an exterior surface of the vagina within the space between the first leg portion and the second leg portion of the vaginal cuff section, and B) securing the head section of the sacrocolpopexy support to one of a ligament and a sacrum and isolating the head section of the sacrocolpopexy support from contact with tissue of the vagina (see paragraph 66).
In regards to claim 2, Young discloses the limitations of claim 1. In addition, it is seen in paragraph 66 that the head section is secured to the ligament or sacrum and has the head section located on a posterior side of both the first and second leg portions because the leg portions are secured to the vagina. 
In regards to claim 3, Young discloses the limitations of claim 1. In addition paragraph 66 states that the legs are made of single density mesh (a single integrated material) and figure 9 shows that the first leg portion is folded into contact with the second leg portion.
In regards to claim 4, Young discloses the limitations of claim 1. In addition, it can be seen in figure 9 that the first and second leg portions separate from each other and are longitudinally aligned and in contact with each other.
 In regards to claim 7 and 8, Young discloses the limitation of claim 1. In addition, the vagina would be on the anterior portion of the leg portions and the presence of the connector being attached to the posterior side of the leg portion with the head section being secured to the 
In regards to claim 9, Young discloses the limitations of claim 1. In addition, the vagina would be on the anterior portion of the leg portions and the presence of the connector being attached to the posterior side of the leg portion with the head section being secured to the ligament would isolate the head section away from the exterior surface of the vagina because the connector and the leg portions keeps the head section separate from the exterior surface of the vagina. 
While Young does not explicitly state that the sections have different weights, Young does state that the flaps are made of the same material (single density mesh). Because the term “section” has arbitrary boundaries, one can define the head section to include a portion of the bridge region (905) and 903b and 901b, which would make the head section bigger and weigh more than the vaginal cuff section, which is defined as 903a and 901a. Thus the support would have a vaginal cuff section having a first weight basis and a head section with a second weight basis that is heavier and larger than the first basis weight.
In regards to claim 13, Young discloses the limitations of claim 1. In addition, paragraphs 34 and 66 state that the flaps (first and second leg portions) can be attached by suturing to the walls of the vagina. Because the flap is secured to suspend a prolapsed organ, in this case the vagina, the flaps would be secured to the exterior surface of the vagina.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0108894 (Young et al., hereinafter Young). 
In regards to claims 5 and 6, Young discloses the limitations of claim 1. Young further shows the presence of a centerline indicator printed on the first and second leg portions (909). In addition, paragraphs 34 and 66 state that the flaps (first and second leg portions) can be attached by suturing to the walls of the vagina. Because the flap is secured to suspend a prolapsed organ, in this case the vagina, the flaps would be secured to the exterior surface of the vagina.
While the step of orienting/centering the line relative to the exterior surface of the vagina is not actively stated, paragraphs 62-69 describe figures with the centerline indicator. Young states that the centerline indicator (709) and hash marks (720) are used as a visual reference for the healthcare provider to determine how much of the flaps to trim in order to fit the implant to 
Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method disclosed by Young to include the step of centering/orienting a centerline relative to the exterior surface of the vagina because such a step would be required for fitting an implant to a patient when the implant is used to support a vagina. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0108894 (Young et al.) as applied to claim 1 above, and further in view of US 2002/0028980 (Thierfelder et al., hereinafter Thierfelder).
In regards to claims 10-12 Young discloses the limitations of claim 1 but does not explicitly state the securing method of the head section to the ligament or sacrum. In a related area, Thierfelder discloses implantable articles used to treat pelvic floor disorders. Paragraphs 69-70 state several securement methods used in the art which include tacks, sutures, and staples. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Young to use sutures, staples, or tacks to secure the head section to a ligament or sacrum as taught by Thierfelder because they are commonly known securement methods for implantable articles used in pelvic floor disorders and would produce the same result of securing the implantable article to a desired location.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0106114 (Santos Bellas) discloses a surgical mesh that meets the support device limitations of a support with a head section connected to a vaginal cuff section where the vaginal cuff section has a first leg folded over a second leg and defines a space between the legs, and a connector that connects the head and vaginal cuff sections (figures 1, 7 and 12a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791